Citation Nr: 1104065	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUE

Entitlement to service connection for lung cancer, to include as 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The Veteran was exposed to asbestos during service; did not 
have continuous symptoms of lung cancer after service separation; 
does not have an asbestos-related pulmonary disorder; and the 
currently diagnosed lung cancer is not related to any in-service 
injury or disease, including in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for lung cancer, to include 
as due to asbestos exposure, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was removed from the 
language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include: (1) veteran status;  
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  

In a timely May 2007 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, what information and 
evidence that VA will seek to provide, and what information and 
evidence the Veteran is expected to provide.  The notice included 
provisions for disability ratings and for the effective date of 
the claim.

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the claims 
file includes the Veteran's service treatment records, post-
service VA treatment records, a VA examination report, and the 
Veteran's statements.  The VA examination report was adequate for 
rating purposes, as it included a thorough and accurate medical 
history obtained from claims file review and history of the 
Veteran, physical examination of the Veteran, diagnosis, opinion, 
and bases for the opinion.  In view of the foregoing, the Board 
finds that VA has fulfilled its duties to notify and assist the 
Veteran in the claim under consideration.  



Service Connection for Lung Cancer

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran alleges that he was exposed to asbestos while working 
as a shipfitter pattern maker, noting that he worked in the 
machine shop which was full of asbestos and that he was exposed 
to asbestos while repairing submarines at the Submarine Base in 
New London, Connecticut.  

There is no specific statutory guidance with regard to asbestos 
related claims, nor has the VA Secretary promulgated any specific 
regulations in regard to such claims.  However, VA has issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The information and instructions from the DVB Circular were 
included in the VA Adjudication Procedure Manual, M21-1 (M21-1), 
Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded 
and replaced with a new manual, M21-1MR, which contains the same 
asbestos-related information as M21-1, Part VI.  The Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims and hereinafter the Court) has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under the DVB Circular guidelines.  See 
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).

Subpart ii of M21-1MR Part IV lists some of the major occupations 
involving exposure to asbestos including mining, milling, work in 
shipyards, insulation work, demolition of old buildings, 
carpentry and construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, manufacture 
and installation of roofing and flooring materials, asbestos 
cement and pipe products, and military equipment.  High exposure 
to respirable asbestos and a high prevalence of disease have been 
noted in insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  M21-1MR, Part IV Subpart 
ii, Chapter 2, Section C, Topic 9, see also M21- 1MR Part IV, 
Subpart ii, Chapter 1, Section H, Topic 29.  

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  VA satisfied the 
above requirements by obtaining the Veteran's service personnel 
files and providing the Veteran an asbestos questionnaire.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and there is no presumption that a Veteran 
was exposed to asbestos in service by reason of having served 
aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGPREC 4-
2000.  It should also be noted that  for many asbestos related 
diseases, the latency period varies from ten to forty-five or 
more years between first exposure and development of disease.  
Id. at IV.ii.2.C.9.d.

The evidence demonstrates that the Veteran was likely exposed to 
asbestos during active duty service.  In various lay statements, 
the Veteran reported that he was exposed to asbestos during 
service; specifically, that he was exposed to asbestos while 
repairing submarines.  Although the Veteran's service treatment 
records are negative for asbestos-related disease or any mention 
of asbestos exposure, service personnel records reflect that the 
Veteran's military duties included service as a shipfitter 
pattern maker, which likely would have required him to perform 
activities exposing him to asbestos during service, including 
insulation and repair work and use of pipe products.  See VA 
Adjudication Procedure Manual, M21-1, Part VI, para. 7.21.  

The Veteran is competent to provide evidence about matters of 
which he has personal knowledge; for example, he is competent to 
report that he experienced an event during service or that he had 
certain symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405-406 
(1995); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the 
Veteran is competent to testify that he was exposed to asbestos 
during service.  The Board also considers the Veteran's 
statements to be credible, as they are consistent with his 
personnel records which reflect that his military occupational 
specialty would likely have required some exposure to asbestos 
during service.  See VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 7.21.  Thus, the Board finds that the Veteran's 
statements are credible and sufficient to establish that he was 
exposed to asbestos during active duty service.  

Even finding the Veteran had in-service exposure to asbestos, 
competent evidence is required for a determination that the 
Veteran has an asbestos-related disability, and that asbestosis 
or another asbestos-related disorder is etiologically related to 
asbestos exposure in service.  After a review of the evidence, 
the Board finds that the record does not indicate that the 
Veteran has an asbestos-related respiratory disability or that 
his lung cancer is due to any in-service injury or disease, 
including in-service asbestos exposure.

According to the Veteran's in-service treatment records, there is 
no evidence that the Veteran complained of or was treated for 
lung cancer or symptoms of lung cancer in service.  The Veteran's 
February 1973 separation examination also does not reflect a 
history, complaints, or findings of lung cancer.  A chest x-ray 
conducted in July 1973 was negative for evidence of active 
disease.  

The Veteran is competent to testify as to his observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Although the Veteran is competent to relate symptoms of lung 
cancer since service, the Veteran has not even asserted 
continuity of symptomatology since service separation.  In the 
context of the February 1973 examination upon separation from 
service, and negative post-service treatment records, the Board 
finds as a fact that there were not continuous symptoms of lung 
cancer since service separation.  As the Veteran is contending 
that his current lung cancer is due to exposure to asbestos in 
service, and is not contending that he has had symptoms of lung 
cancer since separating from service, there is no basis for 
finding continuity of symptomatology of symptoms after service.  
For this reason, the continuity of symptomatology provisions of 
38 C.F.R. § 3.303(b) are not applicable in this case.

On the question of nexus between currently diagnosed lung cancer 
and service, including asbestos exposure in service, the evidence 
includes VA treatment records from February 2007 to August 2008 
that indicate the Veteran has a current lung disorder; however, 
these records do not reflect an opinion on the etiology of that 
disorder.  The VA treatment records diagnose the Veteran with 
non-small cell carcinoma, favor squamous cell carcinoma of the 
lung.

A January 2007 VA Pulmonary Abnormal Radiograph reports that the 
Veteran was diagnosed with bronchogenic carcinoma of a proximal 
bronchus, anterior segment of the left upper lobe.  In a March 
2007 VA Hematology and Oncology Consult, the Veteran was 
diagnosed with non-small cell carcinoma, favor squamous cell 
carcinoma.  In an April 2009 VA respiratory examination, the 
examiner diagnosed non-small cell lung cancer (likely squamous 
cell) of the left upper lobe with no recurrence.  

There is no competent medical evidence of record to indicate that 
the Veteran's current lung cancer is related to service, and the 
competent medical evidence that is of record tends to weigh 
against a finding of relationship between currently diagnosed 
lung cancer and service, including in-service asbestos exposure.  
In an April 2009 VA respiratory examination, the VA examiner 
pertinently opined, after a thorough examination of the Veteran 
and upon review of the history in the claims file, that "The 
vast majority of asbestos exposed individuals who develop cancer 
secondary to asbestos inhalation develop mesothelioma.  It is 
therefore statistically less likely than not that [the Veteran's] 
lung cancer was related to his asbestos exposure."  

The VA examiner stated that "the Veteran has never been 
diagnosed with asbestosis, per se" and that the Veteran's 
"significant smoking history of 10-20 cigars per day for many 
years is certainly a significant risk factor in the development 
of his lung cancer."  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in service 
or an injury or disease incurred therein).  To the extent that 
the lung cancer is associated with smoking, as the current claim 
was filed after June 9, 1998, that is, in 2007, service 
connection is precluded by law for a disability, resulting from 
the use of tobacco products in service.  38 U.S.C.A. § 1103(a) 
(West 2002 and Supp. 2010).

There is no competent evidence of record contrary to the medical 
opinion of the April 2009 VA examiner, nor is there any medical 
evidence indicating that the Veteran's current lung cancer is due 
to any other injury or disability.  VA treatment records from 
February 2007 to August 2008 confirm a current diagnosis of lung 
cancer; however, they are silent as to whether the Veteran's 
current lung cancer is related to his exposure to asbestos while 
in service.  The Veteran has had ample opportunity to secure 
medical evidence in his favor and submit the same to VA.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a 
claimant's responsibility to support a claim for VA benefits).  

The Board acknowledges the Veteran's lay statements indicating 
his belief that his current lung cancer is related to exposure to 
asbestos in service.  See, e.g., October 2008 Notice of 
Disagreement.  To the extent that the Veteran contends that his 
currently diagnosed lung cancer is related to his active duty 
service, he is not competent to render such a medical nexus 
opinion regarding the more complex disability of lung cancer, a 
disability that requires specific clinical testing to even 
diagnose.  See 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  This is not a case in which 
the Veteran's lay beliefs alone can serve to establish an 
association between his lung cancer and his military service.

Accordingly, the statements by the Veteran purporting to 
establish a medical link between his current disability and his 
military service are not competent on the complex medical 
question of nexus in this case.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  See also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (a veteran is competent to report in-
service "injury" of radiation exposure, but is not competent to 
diagnose carcinoma (cancer) or relate it to service).

On the question of nexus of currently diagnosed lung cancer, the 
Board finds that the weight of the competent evidence 
demonstrates that the currently diagnosed lung cancer is not 
related to any in-service injury or disease, including to 
asbestos exposure in service.  The Board places more probative 
weight on the opinion of the April 2009 VA examiner, who stated 
that it was "statistically less likely than not that [the 
Veteran's] lung cancer was related to his asbestos exposure."



In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for lung cancer.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Accordingly, the benefits sought on 
appeal are denied.


ORDER

Service connection for lung cancer, to include as due to asbestos 
exposure, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


